


Exhibit 10(iii)(A)(60)
THE INTERPUBLIC GROUP OF COMPANIES, INC. 2014 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
"Company"), hereby grants to the Participant named below this award (the
"Award") of shares of the Company's common stock (the "Shares"), which are
restricted. The terms and conditions of the Award are set forth in this Award
Agreement (this "Agreement") and The Interpublic Group 2014 Performance
Incentive Plan (the "Plan"), which is attached hereto as Exhibit A.
Date of Award
   [DATE]
Participant's Name     [NAME]
Number of Shares
[X]
 
Restrictions
Subject to the terms and conditions of this Agreement and the Plan, including
the restrictions set forth in Section 6(d) of the Plan, the Participant shall be
the owner of record of the Shares granted under this Award and shall have all
rights of a shareholder of the Company.
Lapse of Restrictions
Subject to the (i) terms of the Plan, (ii) the forfeiture, cancellation, and
rescission provisions of this Agreement and (iii) Participant's execution of the
non-solicitation and non-service agreement that is attached hereto as Exhibit B,
the restrictions on the above-mentioned Shares shall lapse on the scheduled
vesting date as provided in the Participant’s award letter.



The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as otherwise expressly provided in this Agreement, in case of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.
Please (i) review the rest of this Agreement, the Plan document and the
non-solicitation and non-service agreement attached hereto as Exhibit B, and
(ii) execute this Agreement and Exhibit B by clicking “Accept” below.
By clicking “Accept” below, you are effectively executing and agree to be bound
by the terms and conditions of (i) this Agreement (including the terms under
"Forfeiture of Award" and “Cancellation and Rescission”) and (ii) the
non-solicitation and non-service agreement attached hereto as Exhibit B.


THE INTERPUBLIC GROUP OF COMPANIES, INC.
[signature.jpg]
Kenneth Lareau
Vice President, Global Compensation
I have read this Agreement, the Plan and Exhibit B, and I understand and agree
to their terms and conditions.








--------------------------------------------------------------------------------




THE INTERPUBLIC GROUP OF COMPANIES, INC. 2014 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
The following terms and conditions supplement the terms of the Plan and govern
the Restricted Stock Award:


Section 83(b) Election
Ordinarily, restricted Shares are not subject to U.S. federal income or
employment taxes until the restrictions are lifted. However, the Participant may
make an election (a "Section 83(b) election") to be taxed (for U.S. federal
income and employment tax purposes) on the fair market value of the Shares when
the Restricted Stock Award is granted. To make a Section 83(b) election, the
Participant must (i) file the Section 83(b) election with the IRS and the
Company within 30 days after the date of the Restricted Stock Award set forth on
the cover page and (ii) attach a copy of the Section 83(b) election to his or
her tax return.
Please consult your tax adviser for more information about the consequences of
making a Section 83(b) election.
 
Dividends
Any dividends or distributions that are paid with respect to the Shares granted
under this Restricted Stock Award (regardless of whether such dividends are paid
in cash or Shares) shall be subject to the same risk of forfeiture (and
restrictions, if the dividends are paid in Shares) as applies to the Shares
granted under this Award. Any dividends and distributions that are paid in cash
shall be paid upon vesting, no later than the last day of the “applicable
2½-month period,” as defined in Treas. Reg. § 1.409A-1(b)(4)(i)(A).
 
Tax Withholding
As set forth in the Plan, the Company may be required to withhold income and
employment taxes when the restrictions on the Shares lapse or when the
Participant makes a Section 83(b) election. The Company will withhold the
necessary number of shares to pay such taxes, unless the Participant indicates
via the Company's stock plan administrator, currently UBS Financial Services, no
later than two (2) business days prior to the date the restrictions lapse, that
he/she will pay the taxes in another manner. The Participant remains responsible
at all times for paying any income and employment taxes with respect to this
Award. If the Participant relocates to another jurisdiction, the Participant is
responsible for notifying the Company of such relocation and is responsible for
compliance with all applicable tax requirements. Neither the Company nor any of
its Subsidiaries or Affiliates are responsible for any liability or penalty
relating to taxes (including excise taxes) on compensation (including imputed
compensation) or other income attributed to the Participant (or a Beneficiary)
pursuant to this Agreement, whether as a result of failing to make timely
payments of tax or otherwise.
 
Change of Control
This Award shall not vest or become immediately payable merely upon the
occurrence of a Change of Control. However, the following provisions shall apply
if a Change of Control occurs before the Vesting Date:
(i) If as a result of the Change of Control the Company ceases to exist or the
Company’s Shares are no longer traded on the New York Stock Exchange, the Number
of Shares awarded under this Award, and any unpaid dividend equivalents payable
in Shares, shall be converted into a cash amount equal to the fair market value
of the corresponding number of Shares, based on the closing price of the Company
Shares on the last day the Company Shares are traded on the New York Stock
Exchange prior to the Change of Control. Such cash amount shall continue to be
subject to the same risk of forfeiture and vesting conditions as applied prior
to the conversion, and shall be payable during the calendar year prescribed by
Section 6(f) of the Plan for settlement of Restricted Stock Units, no later than
last day of the “applicable 2½-month period” as defined in Treas. Reg.
§ 1.409A-1(b)(4)(i)(A), except as otherwise provided in paragraph (ii), below.
(ii) If prior to the Vesting Date and within 24 months after the Change of
Control, the Participant has a Termination of Employment either (1) by the
Company (including its successor) or the Participant’s employer without Cause or
(2) if the Participant has “good reason” rights under the Company’s Executive
Severance Plan or an employment agreement, by the Participant for “good reason”
(as defined in the applicable plan or agreement), then (A) this Award shall
become immediately vested and payable to the Participant, and (B) to the extent
that the Award has been converted to a cash award, the payment date shall occur
within 30 days after the Participant’s Termination of Employment.
 
Forfeiture of Award
Before accepting this Award, the Participant must disclose to the Company in
writing all grants to the Participant of options, shares and other equity rights
with respect to any Subsidiary of the Company ("Subsidiary Grants") that are
still outstanding. Failure to disclose in writing the existence of any such
outstanding Subsidiary Grants shall result in immediate cancellation and
forfeiture of the Award set forth in this Agreement, unless the Compensation
Committee determines in its sole discretion that such failure was reasonable
under the circumstances.
 







--------------------------------------------------------------------------------






Cancellation and Rescission
Notwithstanding any other provision of the Plan or this Agreement, Participant
hereby acknowledges and agrees the Company may cancel, rescind, suspend,
withhold, modify, amend or otherwise limit or restrict this Award (whether
vested or not vested) at any time if the Participant is not in compliance with
all applicable provisions of the Agreement and the Plan, or if the Participant
engages in any “Prohibited Activity.” For purposes of this Agreement,
“Prohibited Activity” shall include: (i) any activity that would enable the
Company (or any Employer of the Participant) to terminate the Participant’s
employment for cause (as defined in the Plan or any employment agreement or
other plan or arrangement that covers the Participant); (ii) a material
violation of any rule, policy or procedure of the Company (or any Subsidiary or
Affiliate where the Participant is employed), including but not limited to the
Code of Conduct of the Company (and any such Subsidiary or Affiliate); (iii)
before a Change of Control, a failure to be in compliance with any share
ownership objectives of the Company applicable to the Participant, or (iv)
before a Change of Control, any other conduct or act that the Company determines
is injurious, detrimental or prejudicial to any interest of the Company.
Participant agrees that the cancellation and rescission provisions of this
Agreement are reasonable and agrees not to challenge the reasonableness of such
provisions, even where forfeiture of this Agreement is the penalty for
violation; provided that the Participant may challenge the reasonableness of any
forfeiture that occurs after a Change of Control.
 
Successors and Assigns
The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors or administrators.
 
Severability
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.
 
Interpretation and Construction
This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.
All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of this Agreement (including
the provisions relating to termination of employment, death and disability)
shall be made in the Company’s sole discretion. Determinations made under this
Agreement and the Plan need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated.
 
Entire Understanding
This Agreement, the terms of the Plan and the non-solicitation and non-service
agreement attached hereto as Exhibit B constitute the entire understanding
between the Participant and the Company and its Affiliates regarding this Award.
Any prior agreements, commitments, or negotiations concerning this Award are
superseded.
 
Participant's Acknowledgement and Agreement
By accepting the grant of the Restricted Stock Award, the Participant
acknowledges that the Participant has read the Agreement, the Plan and the
non-solicitation and non-service agreement and the Participant specifically
accepts and agrees to the provisions therein.
 







